Citation Nr: 0433511	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  98-12 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
lumbar spine.

2.  Entitlement to a compensable rating for a left ear 
hearing loss disability, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 decision by the RO.  By that 
decision, the RO granted service connection for a left ear 
hearing loss disability, assigned a noncompensable evaluation 
therefor, and declined to reopen a previously denied claim 
for service connection for a disorder of the low back.

By actions dated in February and March 2002, the Board of 
Veterans' Appeals (Board) reopened the veteran's claim for 
service connection for a disorder of the lumbar spine (i.e., 
low back), and ordered internal development of the underlying 
claim for service connection for that disability.  The Board 
also ordered further development of the veteran's claim for 
an initial compensable rating for left ear hearing loss.  
Additional evidence was obtained; however, in May 2003 the 
United States Court of Appeals for the Federal Circuit 
invalidated the regulation that had permitted the Board to 
obtain and review new evidence without obtaining a waiver 
from the appellant.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, that same month, the Board remanded the 
veteran's claims to the RO.  The RO took further action on 
the claims, and the case was returned to the Board in June 
2004.

The Board's present decision is limited to the matter of the 
veteran's entitlement to an initial compensable rating for 
his left ear hearing loss disability.  His claim for service 
connection for a disorder of the lumbar spine is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., as set forth below.


FINDING OF FACT

The veteran has auditory acuity levels no worse than level 
II, bilaterally.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for a left ear hearing loss disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5013A (West 2002); 38 C.F.R. 
§§ 3.321, 3.383, 3.385, 4.1, 4.7, 4.85, 4.86 (2004); 
38 C.F.R. §§ 3.383, 4.85, 4.86, 4.87 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a higher initial rating for his 
service-connected left ear hearing loss disability.  In 
essence, he maintains that the currently assigned evaluation 
does not adequately reflect the severity of his disability.  
He says that he has difficulty following group conversations 
and listening to television.

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  Specifically, on November 9, 2000, the President 
signed into the law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  The VCAA imposes obligations on VA in 
terms of its duty to notify and assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is ordinarily required 
to provide notice to the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that a VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  The Court also held that VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Id.  This "fourth 
element" comes from the language of 38 C.F.R. § 3.159(b)(1).

VCAA notice is not required with respect to every issue 
raised by a claimant, however.  If, for example, a veteran 
files a claim for service connection for a disability, he is 
provided with VCAA notice as to that claim, the claim is 
granted, and he files an appeal with respect to the initial 
rating assigned, VA is not required to provide a new VCAA 
notice with respect to the matter of his entitlement to a 
higher initial rating.  VAOPGCPREC 8-2003, 69 Fed. Reg. 
25,180 (May 5, 2004).

Here, it is not entirely clear whether the RO was required to 
provide the veteran with formal VCAA notice with respect to 
the matter here in question.  As noted above, VCAA notice is 
generally not required where, as here, the question on appeal 
involves entitlement to a higher initial rating for a 
service-connected disability.  

However, in its precedential opinion on the matter, the VA 
General Counsel spoke only to the situation where VCAA-
compliant notice had already been provided on the underlying 
claim for service connection.  VAOPGCPREC 8-2003, 69 Fed. 
Reg. 25,180 (May 5, 2004).  In the present case, the veteran 
was not provided with a VCAA-compliant notice letter prior to 
the RO's July 1997 grant of service connection.  Nor could he 
have been, inasmuch as the VCAA did not exist at that time.  
But the RO did send the veteran a VCAA notice letter in 
August 2003 that informed him of the information and evidence 
necessary to substantiate a claim for service connection.  
Arguably, that letter had the effect of "curing" the notice 
"defect" that had existed with respect to the underlying 
claim for service connection.  If so, no further VCAA notice 
was required with respect to the matter of his entitlement to 
a higher initial rating.

However, even assuming that such notice was required, the 
Board finds that the notice requirements have been satisfied.  
With regard to element (1), above, the Board notes that the 
RO sent the veteran a statement of the case (SOC) in 
September 1997 that notified him of the evidence considered 
and explained why that evidence was insufficient under 
applicable law and regulations to grant the benefit sought.  
The RO also provided a supplemental SOC (SSOC) in April 2004.  
With regard to elements (2) and (3), the Board notes that the 
RO's August 2003 VCAA notice letter notified him of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  

More specifically, the letter explained that VA was 
responsible for getting relevant records from any Federal 
agency (to include medical records from the military, VA 
hospitals, and the Social Security Administration (SSA)), and 
that it would also make reasonable efforts to get relevant 
records not held by a Federal agency (to include records from 
State or local governments, private doctors and hospitals, 
and current or former employers), but that he was responsible 
for providing enough information about the records so that VA 
could request them from the person or agency that had them.  
He was also informed that VA would assist him by providing a 
medical examination or getting a medical opinion if such was 
necessary to make a decision on his claim.  

Finally, with respect to element (4), the Board notes that it 
does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains" to this claim.  As a practical 
matter, however, he has been amply notified of the need to 
provide such evidence.  The RO's SOC informed him of the 
evidence that was needed to substantiate his claim, and the 
August 2003 notice letter asked him to let VA know if there 
was any other evidence or information that he thought would 
support his claim and notified him that it was ultimately his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  

Further, the RO's SSOC contained the complete text of 
38 C.F.R. § 3.159(b)(1), and the veteran indicated in a 
statement dated in April 2004 that he had no additional 
evidence to submit.  Accordingly, the Board is satisfied that 
the veteran has been adequately informed of the need to 
submit relevant evidence in his possession.  See also 
VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) (holding 
that the Court's statement in Pelegrini, to the effect that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) require VA 
to include this fourth element as part of its VCAA notice, is 
obiter dictum and not binding on VA).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2003).

The Board also acknowledges that the SOC, SSOC, and August 
2003 VCAA notice letter were sent to the veteran after the 
RO's July 1997 decision that is the basis for this appeal.  
In this case, however, the unfavorable RO decision was 
already decided by the time the VCAA was enacted.  The Court 
acknowledged in Pelegrini, 18 Vet. App. at 120, that where, 
as here, the Section 5103(a) notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim here in 
question.  Records of the veteran's VA treatment have been 
obtained; he has been afforded three audiometric 
examinations; and he has not provided any releases for the 
procurement of additional, relevant private records.  No 
further development action is required.

II.  The Merits of the Veteran's Claim: Left Ear Hearing Loss

A.  The Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  

Hearing loss is evaluated in accordance with the criteria set 
forth in 38 C.F.R. Part 4.  Amendments to those criteria 
became effective on June 10, 1999, during the pendency of the 
veteran's appeal.  See Schedule for Rating Disabilities; 
Diseases of the Ear and Other Sense Organs, 64 Fed. Reg. 
25,202 (1999) (now codified at 38 C.F.R. §§ 4.85, 4.86, 4.87 
(2004)).

Prior to June 10, 1999, hearing loss was rated on the basis 
of controlled speech discrimination tests, together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(1998).  With exceptions not here applicable, the results of 
these tests were charted on Table VI, as set out in the 
Rating Schedule, to determine the appropriate numeric 
designation of impaired efficiency (I through XI) to be 
assigned to each ear.  These numeric designations were then 
charted on Table VII, to determine the rating to be assigned.  
Id.  See, e.g., Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (indicating that evaluations of hearing loss are 
determined by a "mechanical application" of the rating 
schedule). 

If service connection was in effect for only one ear, and the 
appellant did not have total deafness in both ears, the 
auditory acuity of the non-service-connected ear was 
considered normal (level I) for purposes of rating the 
service-connected disability.  See 38 U.S.C.A. § 1160(a) 
(West 1991); 38 C.F.R. § 3.383 (1998); Boyer v. West, 210 
F.3d 1351 (Fed. Cir. 2000); VAOPGCPREC 32-97, 62 Fed. Reg. 
63,603 (Dec. 1, 1997).

Under the "new" criteria, hearing loss manifested by 
"normal" patterns of impairment is rated just as it was 
prior to June 10, 1999.  See 38 C.F.R. § 4.85 (2004).  
However, the regulations now contain certain additional 
provisions with respect to "exceptional" patterns of 
impairment.  These provisions apply when the puretone 
threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels 
or more, or when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Id. § 4.86.  In addition, amendments made to 38 C.F.R. 
§ 3.383(a)(3), effective from December 6, 2002, provide a new 
method for rating unilateral hearing loss.  

Under the revised law, if an appellant has hearing impairment 
in one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability, and hearing 
impairment as a result of non-service-connected disability 
that meets the provisions of 38 C.F.R. § 3.385 in the other 
ear, VA will pay compensation as if both ears were service 
connected.  See Compensation for Certain Cases of Bilateral 
Deafness, 69 Fed. Reg. 48,148 (Aug. 9, 2004) (to be codified 
at 38 C.F.R. § 3.383(a)(3)).  See also 38 C.F.R. § 3.385 
(2004) (indicating that, for VA purposes, impaired hearing is 
considered to be a disability only if the auditory threshold 
at 500, 1000, 2000, 3000, and/or 4000 Hertz is 40 decibels or 
greater; if the auditory thresholds for at least three of 
those frequencies is 26 decibels or greater; or if speech 
recognition scores using the Maryland CNC test are less than 
94 percent).

B.  Factual Background

There are three medical reports of record that contain the 
speech discrimination and puretone audiometry data necessary 
to rate the veteran's impairment; the report of a June 2002 
VA examination, the report of a February 2003 VA examination, 
and the report of an October 2003 VA examination.

With respect to the earliest of these three examinations, the 
record shows that audiometric testing in June 2002 revealed 
puretone thresholds of 30, 50, 60, and 50 decibels in the 
veteran's right ear, and 35, 50, 65, and 60 decibels in his 
left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  (The average of these thresholds is 48 for the 
right ear and 53 for the left ear.)  Additionally, the 
veteran had speech discrimination scores of 92 percent, 
bilaterally.  Under both the "old" and "new" criteria, 
Table VI, these results correspond to level I acuity for each 
ear.

When the veteran was examined by VA in February 2003, 
audiometric testing revealed puretone thresholds of 40, 50, 
60, and 50 decibels in his right ear, and 40, 50, 65, and 60 
decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  (The average of these thresholds is 50 
for the right ear and 54 for the left ear.)  Additionally, he 
had speech discrimination scores of 92 percent, bilaterally.  
Under both the "old" and "new" criteria, these results 
correspond to level I acuity for each ear.

When the veteran was examined by VA in October 2003, 
audiometric testing revealed puretone thresholds of 40, 50, 
55, and 60 decibels in his right ear, and 40, 50, 65, and 70 
decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  (The average of these thresholds is 51 
for the right ear and 56 for the left ear.)  Additionally, he 
had speech discrimination scores of 88 percent, bilaterally.  
Under both the "old" and "new" criteria, these results 
correspond to level II acuity for each ear.



C.  Legal Analysis

As an initial matter, the Board notes that the RO has not 
provided the veteran with prior notice of the June 1999 and 
December 2002 amendments to the law.  However, the veteran 
has been notified of the need to submit evidence and argument 
as to the severity of his hearing loss, and has been given 
ample opportunity to submit such evidence and argument, to 
include an opportunity to testify on the matter at the 
hearing held before the undersigned at the RO in January 
2001.  Further, as noted above, the evaluation of hearing 
loss is based on a "mechanical application" of the rating 
schedule.  That is to say, the rating is based solely on 
audiometric data obtained through testing.  As set forth in 
further detail below-in light of the audiometric data that 
has been obtained-it is clear that none of the amendments in 
question can affect the outcome of the veteran's claim.  
Accordingly, the Board finds that he will not be prejudiced 
by the Board's consideration of those amendments in the first 
instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Turning to the matter of the evaluation to be assigned for 
the veteran's disability, the Board notes that, under the 
"old" criteria, if an appellant was service connected for 
hearing loss in only one ear, and did not have total deafness 
in both ears, his non-service-connected ear was considered 
normal (level I) for evaluation purposes.  Here, it is clear 
from the medical evidence that the veteran does not suffer 
from total deafness in both ears.  Consequently, and given 
that he is shown to have no more than level II acuity in the 
service-connected left ear, he is entitled to nothing more 
than a noncompensable evaluation for unilateral hearing loss 
under the "old" criteria and Table VII.

Notably, the "new" criteria for rating unilateral hearing 
loss are more liberal.  However, as noted previously, they 
require that the hearing impairment in the service-connected 
ear be compensable to a degree of 10 percent or more before 
the impairment occasioned by the non-service-connected ear 
can be considered.  Here, the medical evidence demonstrates 
that the veteran has no more than level II acuity in the left 
ear.  Thus, considering that ear alone-that is, assuming for 
the moment that the right ear has level I acuity-he is 
entitled to no more than a zero percent (noncompensable) 
rating for the left ear under Table VII.  Accordingly, 
because the left ear is not independently ratable at 10 
percent or more, the impairment in his right ear may not be 
considered (that is, it must be considered normal, or level 
I, for rating purposes) in rating his unilateral disability, 
and no more than a zero percent (noncompensable) rating may 
be assigned.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
veteran's disability has never been more than noncompensably 
disabling since the time that he filed the underlying claim 
for service connection.  None of the audiological data 
supports the assignment of a rating in excess of the 
currently assigned evaluation.  Nor does the evidence 
demonstrate that the veteran has an "exceptional" pattern 
of hearing impairment, as defined in 38 C.F.R. § 4.86 (2004).  
The preponderance of the evidence is against his claim, and a 
"staged rating" is not warranted.
 
D.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2004).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for problems with left ear hearing loss, and 
there is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.

ORDER

The claim for an initial compensable rating for a left ear 
hearing loss disability is denied.


REMAND

During a hearing held before the undersigned at the RO in 
January 2001, the veteran testified that he first sought 
treatment for back problems about three months after he got 
out of the military.  He said that he believed that he had 
been treated at the VA in San Juan.  Under the law, VA is 
charged with constructive notice of medical evidence in its 
possession.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Presently, the record on appeal does not contain any reports 
of VA treatment dated prior to August 1980; nor does it 
appear that efforts have been made to obtain such reports.  
Consequently, a remand is required.  38 C.F.R. § 19.9 (2003).

In a May 1983 statement, P.J. Monzon, M.D., stated that he 
had been treating the veteran for chronic lumbar pain and 
discogenic disease since the year of the veteran's separation 
from service (1975).  Currently, the record on appeal 
contains statements from Dr. Monzon, including statements 
dated in July 1980 and February 1981.  However, the record 
does not contain any of Dr. Monzon's actual clinical reports 
dating back to 1975.  On remand, the RO should undertake 
efforts to assist the veteran in getting this evidence.

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should obtain all relevant records 
of treatment from the VAMC in San Juan and 
the VA Outpatient Clinic (VAOPC) in Mayaguez, 
to include all relevant records of treatment 
dated prior to August 1980.  The evidence 
obtained should be associated with the claims 
file.

2.  The veteran should be asked to provide a 
release for P.J. Monzon, M.D.  If the veteran 
provides an appropriate release, efforts 
should be undertaken to assist him in 
obtaining Dr. Monzon's clinical reports, 
following the procedures set out in 38 C.F.R. 
§ 3.159.  The evidence obtained should be 
associated with the claims file.

3.  If the RO obtains additional, relevant 
evidence from the VAMC, the VAOPC, Dr. 
Monzon, or any other source, it should return 
the claims file to the VA examiner who 
evaluated the veteran's spine in October 
2003.  The examiner should be asked to review 
the expanded record and to prepare a 
supplemental report indicating the extent to 
which, if any, the additional evidence 
impacts on his prior opinion as to the likely 
etiology of the veteran's back disorder.  If 
the physician who examined the veteran in 
October 2003 is unavailable, the RO should 
schedule the veteran for an examination with 
another physician for purposes of obtaining 
the requested information.  The physician 
should specifically address the question of 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the veteran has a current 
disorder of the low back that can be 
attributed to his period of military service.  
A complete rationale should be provided.

4.  Thereafter, the RO should take 
adjudicatory action on the veteran's claim 
for service connection for a disorder of the 
lumbar spine.  If the benefit sought remains 
denied, the RO should issue an SSOC to the 
veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

The remanded claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



